Title: Thomas Jefferson to John Wayles Eppes, 18 April 1813
From: Jefferson, Thomas
To: Eppes, John Wayles


          Dear Sir Monticello Apr. 18. 13.
          I have been in the less haste to answer your last letter, because it appeared from that as if the farther we proceeded in our negociation, the wider we got apart. in the early part of the letter you state justly as the only point of difference, the condition of providing the same quantity of open lands on the Tomahawk tract as there is on Pantops. the practicability of effecting this by hiring laborers to be employed solely in clearing having occurred to me, I was making up my mind to assent to it. but in the subsequent part of your
			 letter, two new propositions are made which entirely change the ground of equal exchange. the 1st is that the addition of lands North of Tomahawk necessary to equalize the quantity with Pantops shall be laid off so as to include the Dwelling house. now certainly from the moment of contemplating an exchange, with the idea of placing Francis’s property in a mass together that of annexing to it the
			 excellent dwelling house I have built there has been associated by me with delight. and in consequence of it I have already resumed
			 the inside finishing, which I had not before intended. I have
			 engaged a workman to build offices, have laid off a handsome curtilage connecting the house with the Tomahawk, have inclosed and divided it into suitable appendages to a Dwelling house, and have begun it’s
			 improvement by planting trees of use and ornament. the consideration for this was to be the
			 gratifying him by the gift of so comfortable an establishment. but your proposition goes to take from it the character of a gift, and to make it merely a part of an equivalent for property
			 already
			 his. supposing the lands given in exchange to be as they are deemed, equal in quantity and value to those recieved,
			 it is no slight proposition to throw in a house, which in it’s
			 present state is
			 of
			 more than half the value of the land, and if finished will be nearly of it’s whole value. you say it is
			 only ‘stipulating in form what I have stated as my intention:’
			 but the practice of the
			 world does not prove it to be commonly thought best to make children at once independant of their good or ill conduct, by
			 conveying to them in their infancy the whole of what is intended for them ultimately. something in reserve as an inducement to correct deportment in the object of our affections and liberalities
			 is
			 as salutary to the donee, as it may be necessary for the support or comfort of the donor. the difference therefore between future intention and present obligation is material for both parties. I
			 am
			 not willing to infer from the proposition any distrust of what my feelings towards Francis render me too conscious of being unfounded.
          The 2d proposition is, that if, on an event which we both equally deprecate, but which is yet possible, the lands of Pantops should pass to his aunt, altho’ this would be an act of the law, and not of mine,
			 nor of derivation from me, I should, besides losing the land, pay 11,000. Dollars. I do not see the reasonable connection between this
			 fact & the consequence proposed; nor why, on my losing the property and possession of the land I should have to pay it’s whole value in addition to the loss.you suggest again the
			 original
			 idea of purchase. but, my dear Sir, very strong reasons now present themselves which did not then exist, why both of us should be cautious of changing the form of Francis’s property into that of money. if this war continues, loans will remain impracticable in Europe, as they certainly will be here. the resource of paper money will be unavoidable, and Francis’s 11,000 paper Dollars might be paid with 11. silver ones. this we have seen here; we have seen it in France; we shall shortly see it in England; and as shortly perhaps here again. let us return then to our former ground of equal exchange, value for value. let us concur in placing Francis’s property in mass together, which will be so much better for him than to have it in two detached parcels so distant from each other. the possibility which you had foreseen, of the
			 possession and title being separated for a time, in case of an accident to me, had been foreseen and provided for in my will, and entirely to his advantage. I state then as my ground, an
			 immediate
			 exchange of title, possession to be exchanged at the determination, of T. E. Randolph’s lease, the quantity of
			 open land to be made the same as at Pantops, say 250. acres, for it is best to fix it, and farm buildings of equal value with those now at Pantops. I say, now, to guard against the future erection there of dwelling houses, or other erections buildings which would be useless to me. equality being the basis of this proposition, it is impossible it can injure either; and it will greatly benefit Francis by bringing his property together, and by facilitating to me the future benefits and comforts I can provide for him. for his sake, and that alone I am really anxious to have the transfer
			 made.
          Jefferson had given us reason to hope we should, ere this, have seen Francis here for the purpose of going to school.
			 Girardin has opened a school at Milton, which however is to be removed in the fall to the other side of the river, two or three miles further from us.
			 there is a great change in the state of Girardin’s health. a visceral complaint disables him frequently from attending his school, and threatens with considerable probability a short period to his life. his pupils complain that it renders
			 him very irritable.besides his
			 school, there is one kept by perhaps the best classical teacher in this state, a mr Robertson, about 8. miles from hence, between Capt Meriwether’s and mr Terril’s. the latter, one of the best men on earth, takes boarders, I believe. the number of pupils is small, & the master
			 diligent and beloved by them. I do not know the terms; but these are
			 not to concern you in either place. you can chuse between the two positions, and if you prefer the latter, I should wish to have the sanction of your decision; because
			 Girardin, being a neighbor, I should be unwilling he should ascribe the preference to me. as soon as you have decided, I
			 will engage a berth for Francis.—since I began this letter I learn the probality probability of your election. I sincerely congratulate you, and still more the public: and am
			 in hopes the May meeting may render your passing this way
			 convenient, and leaving Francis with us. ever & affectionately yours.
          Th:
            Jefferson
        